[Cite as State v. Senu-Oke, 2021-Ohio-2699.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 29045
                                                     :
 v.                                                  :   Trial Court Case No. 2020-EX-70101
                                                     :
 EDWA D SENU-OKE                                     :   (Civil Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                            Rendered on the 6th day of August, 2021.

                                                ...........

ASHTON J. HOOD, Atty. Reg. No. 0099925, and CHRISTINE L. STAAB, Atty. Reg. No.
0087939, Assistant Attorney General, State of Ohio Department of Taxation, Collections
Enforcement Section, 30 East Broad Street, 14th Floor, Columbus, Ohio 43215
      Attorneys for Plaintiff-Appellee

EDWA D SENU-OKE, 400 Bracey Way, Chesapeake, Virginia 23323
    Defendant-Appellant, Pro Se

                                               .............




DONOVAN, J.
                                                                                         -2-


       {¶ 1} Edwa D. Senu-Oke, judgment debtor, appeals pro se from an order of the

trial court which reversed a magistrate’s decision to stay a garnishment and which

released funds to the State of Ohio Department of Taxation (the “State”). We affirm the

judgment of the trial court.

       {¶ 2} On July 24, 2020, the State filed a motion for an order of garnishment; the

trial court issued a notice to Senu-Oke on the same day. The notice informed Senu-Oke

that the court had issued an order in favor of the State directing that some of Senu-Oke’s

assets that were in the possession of the garnishee be used to satisfy his debt to the

State, which was based on the State’s judgment against Senu-Oke in Montgomery C.P.

No. 2016SCJ123808. The notice included a “request for hearing” form, which informed

Senu-Oke that, if he requested a hearing, the hearing would “be limited to a consideration

of the amount of your money, property, or credits, other than personal earnings, in the

possession or control of the indicated garnishee, if any, that can be used to satisfy all or

part of the judgment” owed to the State, and that “[n]o objections to the judgment itself

will be heard or considered at that hearing.”

       {¶ 3} On August 11, 2020, Senu-Oke filed the request for hearing form. The form

did not list any reasons why Senu-Oke disputed the State’s right to garnishment. As

stated above, it contained the admonition that no objections to the judgment itself would

be heard or considered at that hearing.

       {¶ 4} A brief garnishment hearing was held on September 15, 2020.             At the

hearing, Senu-Oke testified that he was employed as a physician and that the State was

apparently “garnishing [his] money” for taxes owed to the State “for a year that [he] never

worked here or lived here.” According to Senu-Oke, he had informed the State multiple
                                                                                          -3-


times “through letters” that he never lived or worked in Ohio in 2006, the year in question.

Senu-Oke also stated that he received notice by the mail “that they were going to pass

the judgment on me or had already passed the judgment on me,” but he “never had an

opportunity to dispute it or show them [his] proof,” even though he had sent his “proof.”

Senu-Oke stated that, in his correspondence to the State, he had informed it that he had

lived in a different state and had paid taxes to that state, and even sent a copy of the

check he wrote to that state (Delaware). He stated that he “also brought every single

billing * * * for that year,” and indicated that he had “billed only in the State of Delaware

because that’s where I lived and worked.” Senu-Oke stated that the last time he lived in

Ohio was when he was in medical school in 2002. The magistrate indicated that she

“would like to get copies” of these documents so she could look at them and try to sort

the matter out. The magistrate instructed Senu-Oke to proceed to another room to make

copies of his original evidence for her to review. In response to a question from Senu-

Oke, the magistrate told Senu-Oke that it was up to him to decide which documents to

submit to establish that he was not a resident of the State and was not working in Ohio in

2006, and Senu-Oke indicated his understanding.

       {¶ 5} On September 18, 2020, the magistrate issued a decision stating that Senu-

Oke had “introduced documents to establish he was not working in Ohio during the time

frame the State of Ohio claims he owes taxes.” The magistrate stayed the garnishment,

ordered the clerk of courts to hold the funds until further order of the court, and gave the

State 14 days to submit documents that established the basis for the taxes owed.

       {¶ 6} The State filed objections on October 2, 2020. The State asserted that the

documentation that Senu-Oke introduced at the hearing effectively sought to invalidate
                                                                                       -4-


the prior judgment by showing that he was working outside of Ohio during the assessment

period. The State argued in its objections that the prior judgment was valid, Senu-Oke’s

due process rights had been met, and the court of common pleas lacked jurisdiction to

stay the execution of the pending action.

      {¶ 7} Specifically, the State asserted that certified service of the notice of

assessment had been delivered and signed on May 14, 2008, pursuant to R.C. 5703.37,

“along with instructions on how to petition for reassessment and request a hearing.”

Pursuant to R.C. 5747.13(B), an assessment becomes final unless the party assessed

files a written petition for reassessment within 60 days after service of the notice of

assessment. The State points out that Senu-Oke “petitioned for reassessment” on July

25, 2008, which was 72 days after the notice of assessment was delivered, and the Tax

Commission dismissed the petition for reassessment as not timely filed. According to

the State, Senu-Oke appealed to the Ohio Board of Tax appeals, pursuant to R.C.

5717.02, arguing that he was not an Ohio resident during the relevant time period, but

“offered no evidence the tax [c]ommissioner’s decision regarding service of assessment

was incorrect.” According to the State, the tax commissioner filed a motion to affirm or

dismiss, arguing that “the Tax Commissioner was correct in dismissing the petition for

reassessment because it was filed untimely or, in the alternative, [Senu-Oke’s] notice of

appeal failed to state with specificity the errors complained of.” On April 26, 2011, the

Board of Tax Appeals unanimously affirmed the tax commissioner’s decision dismissing

the appeal as untimely filed.   (The Board of Tax Appeals’ decision and order was

attached to the State’s objections.) The State further asserted that, pursuant to R.C.

5717.04, decisions of the Board of Tax Appeals “may be appealed directly to the Ohio
                                                                                          -5-


Supreme Court as of right, to the Court of Appeals where the taxpayer resides, or to the

Franklin County Court of Appeals (in specified circumstances).”

      {¶ 8} The State also directed the court’s attention to R.C. 5747.13(C), which

provides:

             After an assessment becomes final, if any portion of the assessment

      remains unpaid, including accrued interest, a certified copy of the tax

      commissioner's entry making the assessment final may be filed in the office

      of the clerk of the court of common pleas in the county in which the

      employer's, taxpayer's, or qualifying entity's place of business is located or

      the county in which the party assessed resides. If the party assessed is

      not a resident of this state, the certified copy of the entry may be filed in the

      office of the clerk of the court of common pleas of Franklin county.

             Immediately upon the filing of the entry, the clerk shall enter a

      judgment against the party assessed in the amount shown on the entry. * * *

      The judgment shall have the same effect as other judgments. Execution

      shall issue upon the judgment upon the request of the tax commissioner,

      and all laws applicable to sales on execution shall apply to sales made

      under the judgment.

      {¶ 9} According to the State, R.C. 5747.13 “thus empowers the Tax Commissioner

to issue assessments for taxes due. The taxpayer is required to be served written notice

of the assessment and is provided multiple levels of appeal, being permitted to appeal to

the Tax Commissioner, the Board of Tax Appeals, the Court of Appeals and the Ohio

Supreme Court.” The State asserted that assessments “which become final are certified
                                                                                         -6-


to the clerk of the court of common pleas, and the clerk then records a judgment against

the party assessed for the amount shown due. The State asserted that it had complied

with the provisions of R.C. 5747.13, and Senu-Oke had been afforded due process to

contest this assessment.

       {¶ 10} Because the statutory process had been followed, the State asserted in its

objections that the magistrate did not have the authority to vacate an order of the Ohio

Department of Taxation. The State directed the court’s attention to R.C. 5703.38, which

provides: “No injunction shall issue suspending or staying any order, determination, or

direction of the department of taxation, or any action of the treasurer of state or attorney

general required by law to be taken in pursuance of any such order, determination, or

direction. This section does not affect any right or defense in any action to collect any

tax or penalty.”

       {¶ 11} The State further directed the court’s attention to Hakim v. Kosydar, 49 Ohio

St.2d 161, 359 N.E.2d 1371 (1977). According to the State, the common pleas court

“lacks jurisdiction to revisit the underlying judgment,” and “execution on the garnishment

must be permitted to move forward.” Finally, the State asserted that Senu-Oke was not

precluded from bringing his due process arguments in other proceedings; he was simply

precluded from seeking the dismissal or vacation of the judgment lien “in the manner

sought herein.”

       {¶ 12} A copy of the State’s 2008 notice of assessment issued to Senu-Oke and a

signed U.S. Postal Service receipt for the May 14, 2008 delivery of the notice were

attached to the State’s objections; the receipt bore the signature of Charlton Senu-Oke

and a Honeybrook Avenue address in Dayton.
                                                                                        -7-


      {¶ 13} Senu-Oke did not respond to the objections.

      {¶ 14} On February 24, 2021, the trial court determined that Senu-Oke was

“effectively seeking to invalidate or dismiss the underlying judgment lien through improper

means,” and that the court lacked jurisdiction to suspend or stay an order of the

Department of Taxation.”     Thus, the State’s the objections were sustained. The court

stated:

             After review of the record, it appears to this Court that [Senu-Oke]

      has incorrectly attempted to attack the validity of the judgment lien itself,

      rather than utilize lack of notice as a defense to the collection action. The

      court notes that during the hearing held by [the magistrate] * * * [Senu-Oke]

      stated that he received notice many months later, and as a result, could not

      dispute the assessment despite having conveyed to the State of Ohio that

      he never lived or worked there. However, the possible assertion of such a

      notice defense is unclear from the record currently before this Court.

             While [Senu-Oke] cannot attack the validity of the judgment lien itself

      and have it vacated, he is free to raise the claim that he never received

      notice of the tax assessment as an affirmative defense to defend against

      the collection action. * * * State v. Lomaz, 146 Ohio App.3d 376, 379, 766

      N.E.2d 209 (11th Dist.2001). “A trial court has jurisdiction to consider

      affirmative defenses raised in a motion during a collection proceeding. If

      such a defense is raised, the state’s attempt at collection is not stayed, but

      proceeds to final judgment, and if the defense is good, judgment will be

      entered for the taxpayer.” (Citation omitted). Id.
                                                                                      -8-


             [Senu-Oke] is entitled to raise affirmative defenses to oppose action

      taken by [t]he State to collect on that judgment.       See Lomaz, supra.

      However, as indicated above, the possible assertion of such an affirmative

      defense is unclear from the record currently before this Court. What is

      clear from the record is that [Senu-Oke] is attempting to vacate the

      judgment lien and stay the department from proceeding with collection.

             ***

             Based on the language in the Magistrate’s Decision, it appears that

      the decision to stay the garnishment was not based on the affirmative

      defense of lack of notice, rather, it was based upon [Senu-Oke’s] challenge

      to the validity of the underlying judgment lien. The record before this Court

      reveals that [Senu-Oke] seeks to have the tax judgment against him

      vacated just as the tax payer did in Hakim.

             As such, this Court must conclude that the Magistrate’s decision

      staying the garnishment and ordering the Clerk of Court to hold the funds

      held until further order is improper. R.C. 5747.13 requires a taxpayer to

      pursue a challenge with the tax commissioner. [Senu-Oke’s] challenge of

      the underlying tax liens is impermissible and he is precluded from seeking

      dismissal of the judgment lien in such a manner.

      {¶ 15} Thus, the court refused to adopt the magistrate’s decision and ordered that

the garnishment funds be released to the State.

      {¶ 16} Senu-Oke asserts the following assignment of error on appeal:

             THE JANUARY 27, 2021 DECISION OF THE [TRIAL COURT]
                                                                                           -9-


       SHOULD BE REVERSED BECAUSE IT ERRONEOUSLY IGNORED THE

       AFFIRMATIVE DEFENSE OF INSUFFICIENT NOTICE RAISED BY

       APPELLANT AT THE SEPTEMBER 15, 2020 HEARING * * *.

       {¶ 17} In his brief, Senu-Oke recounts the evidence that he presented at the

garnishment hearing about not having lived at the service address and not having resided

in Ohio since he was a medical student in 2002. He points out that the State’s own

records and the trial court’s decision (in a footnote) acknowledge that he was served at

an Ohio address and that service was signed for by a different person, not Senu-Oke.

Senu-Oke argues that the trial court “ignored” his affirmative defense of insufficient notice,

and that he had been “unable to raise an objection to the incorrect tax assessment within

the time period specified under law precisely because of the State’s own improper notice.”

Senu-Oke asserts that the trial court erred and encourages this court to “exercise

jurisdiction” over the underlying tax dispute, direct the Board of Taxation to re-open the

matter, and provide him with an opportunity to contest the validity of the tax assessment,

noting that that R.C. 5717.04 provides that final determinations of a local board of tax

review can be appealed to the supreme court or relevant court of appeals.

       {¶ 18} The State responds that, in 2007, it received notice from the Internal

Revenue Service of a federal tax filing made by Senu-Oke using the address at

Honeybrook Avenue in Dayton, Ohio. Upon review, the State discovered that Senu-Oke

had failed to file personal income taxes with the State of Ohio during the 2006 tax year.

According to the State, R.C. 5747.13(C) “fully comports with all due process

requirements” insofar as taxpayers are given notice of the assessment, including

instructions on how to appeal such an assessment. According to the State, citing R.C.
                                                                                         -10-


5703.05, even if a taxpayer does not avail himself or herself of the administrative appeal

process, the taxpayer can pay the tax assessed and then timely file an application for a

refund, “which enables the taxpayer to be heard as to all challenges pertaining to the tax.”

The State asserts that “[d]ue process concerns involving State statutory tax schemes are

treated differently than general due process requirements” and that Ohio’s statutory

process satisfies due process.

       {¶ 19} The State asserts that Senu-Oke was not entitled to service of a notice of

judgment, but he had notice that a judgment could be filed against him. The State directs

our attention to R.C. 5703.51(C), which provides:

       With or before the issuance of an assessment, the tax commissioner or

       county auditor shall provide to the taxpayer:

       (1) A written description of the basis for the assessment and any penalty

       required to be imposed with the assessment;

       (2) A written description of the taxpayer's right to appeal the assessment

       and an explanation of the steps required to request administrative review

       by the tax commissioner;

       (3) A written description of the collection remedies available to the state,

       including a statement that if the taxpayer fails to pay an assessment within

       sixty days after it is due, the tax commissioner will certify the amount to the

       attorney general for collection, and a summary of the provisions contained

       in section 131.02 of the Revised Code.

       {¶ 20} The State asserts that the notice issued to Senu-Oke informed him that his

failure to act could result in the filing of a judgment, and that the assessment would
                                                                                          -11-


become final 60 days after receipt of the assessment and would be sent to the Attorney

General’s Collection Enforcement Section. According to the State, the Attorney General

is required by R.C. 131.02(B) “to give immediate notice by mail or otherwise to the party

indebted of the nature, amount and other information related to the debt, including that

‘[t]he attorney general shall collect the claim or secure a judgment and issue an execution

for its collection. R.C. § 131.02(C).’ ” The State asserts that, while “no notice of judgment

is required,” taxpayers receive at least two written notices that a judgment may be taken

on the outstanding debt: the initial notification of the assessment and appeal process and

when the debt is certified to the Ohio Attorney General.

       {¶ 21} The State asserts that the notices of assessment in this case were properly

served prior to judgment. The State gave written notice of the assessment in the manner

provided in R.C. 5703.37, including instructions on how to petition for reassessment and

request a hearing on the petition. The State asserts that R.C. 5747.13(A) authorizes the

tax commissioner to issue an assessment against any taxpayer who fails to file a return

or fails to pay the income tax owed, and the taxpayer is given written notice via certified

mail sent to the last known address of the taxpayer. According to the State, the certified

service of the notice of the assessment was delivered to the same address used by Senu-

Oke in his 2006 federal tax filing and signed for by Charlton Senu-Oke on May 14, 2008.

       {¶ 22} The State asserts that Senu-Oke did not timely appeal the assessments

with the tax commissioner, noting that Senu-Oke’s appeal was filed 72 days after service

was certified. Thus, his appeal was appropriately denied and a final order was issued

by the tax commissioner. The State asserts that Senu-Oke’s claim that he was not

provided an opportunity to appeal the assessments prior to judgment “is simply not true.”
                                                                                          -12-


The State notes that R.C. 5703.056(A) “requires the tax commissioner to use certified

mail or personal service,” and R.C. 5703.056(B)(4) authorizes the tax commissioner to

use a delivery service for the delivery of any payment or document that records

electronically to a database kept in the regular course of its business the date on which

the payment or document was given by the delivery service to the person who signed the

receipt of delivery and name of the person who signed by receipts.” The State asserts

that Exhibit B reflects that certified mail was delivered to Senu-Oke’s presumed address

in Dayton on May 14, 2008, signed by Charlton Senu-Oke.

      {¶ 23} The State argues that R.C. 5747.24 governs Senu-Oke’s claim that he was

not an Ohio resident during the tax periods in question. R.C. 5747.24 provides:

      (B)(1) Except as provided in division (B)(4) of this section, an individual is

      presumed to be not domiciled in this state for the entirety of any taxable

      year for which the individual files a statement with the tax commissioner

      under division (B)(2) of this section and meets all of the following

      requirements:

      ***

      (c) The individual did not hold a valid Ohio driver's license or identification

      card at any time during the taxable year. An individual shall not be deemed

      to have held a valid Ohio driver's license or identification card for the

      purposes of this division if, before the beginning of the taxable year, the

      individual surrendered the license or card to the bureau of motor vehicles

      or to the motor vehicle licensing authority of a jurisdiction outside this state.

      ***
                                                                                           -13-


       ***

       (2) On or before the fifteenth day of the tenth month following the close of

       the taxable year, an individual that meets the requirements prescribed by

       division (B)(1) of this section may file with the tax commissioner, on the form

       prescribed by the commissioner, a statement from the individual verifying

       that the individual meets such requirements.

       {¶ 24} The State asserts that Exhibit C, attached to its brief, indicates that in

October 2003, Senu-Oke renewed his driver’s license using the same address that was

used for notice of the assessment (the Honeybrook Avenue address), and that his driver’s

license did not expire until October 29, 2007. Thus, during the assessment year (2006),

Senu-Oke still had a valid driver’s license using that address, and he was presumed under

Ohio law to be an Ohio resident pursuant to R.C. 5747.24. Furthermore, Senu-Oke

specifically stated in his brief that he had no affiliation with the State of Ohio after 2002,

but his renewal of his Ohio driver’s license in 2003 “directly conflicts” with that assertion.

       {¶ 25} We note that in Lomaz, 146 Ohio App.3d 376, 379, 766 N.E.2d 209, cited

by the trial court, the Eleventh District quoted R.C. 2723.01, which states: “Courts of

common pleas may enjoin the illegal levy or collection of taxes and assessments and

entertain actions to recover them when collected, without regard to the amount thereof,

but no recovery shall be had unless the action is brought within one year after the taxes

or assessments are collected.” The Lomaz court further quoted R.C. 5703.38, which

states: “No injunction shall issue suspending or staying any order, determination, or

direction of the department of taxation, or any action of the treasurer of state or attorney

general required by law to be taken in pursuance of any such order, determination, or
                                                                                        -14-


direction. This section does not affect any right or defense in any action to collect any

tax or penalty.”

       {¶ 26} The Eleventh District noted as follows:

              In construing these two provisions together, the Supreme Court of

       Ohio has held that “R.C. 5703.38 prohibits a Court of Common Pleas from

       entering an order which has the effect of suspending or staying an order,

       determination, or direction of the Department of Taxation.” Hakim v.

       Kosydar, (1977), 49 Ohio St.2d 161, 3 O.O.3d 211, 359 N.E.2d 1371,

       syllabus. See, also, Torbet v. Kilgore (1966), 6 Ohio St.2d 42, 35 O.O.2d

       48, 215 N.E.2d 579, paragraph one of the syllabus (holding that “Section

       5703.38, Revised Code, prohibits an injunction that will suspend or stay any

       order, determination or decision of the Tax Commissioner”).

              In Hakim, the taxpayer did not specifically request injunctive relief;

       rather, she asked the trial court to vacate a judgment lien that had followed

       a final sales tax assessment on the grounds of insufficient service of

       process. The Supreme Court rejected the taxpayer's argument, reasoning

       that although R.C. 5703.38 did not appear to prevent an action to vacate a

       tax judgment, if a court were to vacate such a judgment, the Attorney

       General could not maintain an action to collect upon the judgment or to

       enforce the judicial lien. Hakim at 164-165 * * *. Stated differently, Hakim

       stands for the “proposition that a court has no power to entertain a complaint

       to vacate a judgment rendered upon a tax assessment before collection

       proceedings are instituted, because judgment on that complaint would
                                                                                  -15-


amount to an injunction against future collection proceedings in violation of

R.C. 5703.38.” Ohio Dept. of Taxation v. Plickert (1998), 128 Ohio App.3d

445, 449, 715 N.E.2d 239.

       The Supreme Court also observed that the effect of R.C. 5703.38

would not result in an absolute denial to courts of the right to determine the

legality of a tax. Hakim at 165 * * *. Instead, a taxpayer who disputes the

final determination of a tax commissioner may appeal that decision to a

Board of Tax Appeals, and from there directly to the Supreme Court. Id.

Furthermore, a taxpayer may pay the assessment, seek a certificate of

abatement, and raise any due process arguments at that time. Id. More

important for this case, “It should also be noted that [the taxpayer] can await

the institution of collection proceedings * * * and therein raise as a defense

her claim of insufficient service of the assessment.” Hakim at 165 * * *.

       In Plickert, we embraced the Supreme Court's holding and similarly

concluded that R.C. 5703.38 prohibited a court of common pleas from

entering any order that would amount to an injunction against future

collection proceedings. Plickert at 449, 715 N.E.2d 239. However, this

court also relied upon the Supreme Court's cautionary language when we

held the following:

       “This dictum recognizes the trial court's general jurisdiction to enter

judgment upon an affirmative defense raised in the collection proceeding,

which was left undisturbed. If such a defense is raised, the state's attempt

at collection is not stayed, but proceeds to final judgment, and if the defense
                                                                                          -16-


      is good, judgment will be entered for the taxpayer. While it is true that

      granting judgment for the debtor for defects in the service of process in this

      manner has the practical effect of precluding collection efforts, this is not

      accomplished by the court's equitable power of injunction. Therefore,

      neither R.C. 5703.38 nor Hakim prohibits a court from considering this

      defense in the context of an action to collect upon a judgment for delinquent

      tax.” (Emphasis added.) Plickert at 450, 715 N.E.2d 239. See, also, State

      v. Marysville Steel, Inc. (1997), 119 Ohio App.3d 785, 696 N.E.2d 298.

             In light of the foregoing, we conclude that the trial court correctly

      overruled appellant's motion to vacate the judgment lien. Precedent from

      both the Supreme Court of Ohio and this court is very clear in holding that

      R.C. 5703.38 limits a court's power to enter an injunction or take similar

      action that would prevent the Attorney General from entertaining future

      collection proceedings.

             Having said that, unlike Hakim, the present case was an action to

      collect a tax and is, therefore, not affected by R.C. 5703.38. Here, the state

      has attempted to collect on a valid judgment lien by garnishing appellant's

      personal property through attaching his bank accounts with Firstar. As a

      result, while appellant could not attack the validity of the judgment lien itself

      and have it vacated, he was free to raise the claim that he had never

      received notice of the tax assessment as an affirmative defense to defend

      against the collection action. Plickert, supra.

Lomaz at 378-379.
                                                                                         -17-


       {¶ 27} As in Lomaz, the State herein attempted to collect on a lien valid by

operation of law. R.C. 5747.13(B) provides:

       Unless the party assessed files with the tax commissioner within sixty days

       after service of the notice of assessment, either personally or by certified

       mail, a written petition for reassessment, signed by the party assessed or

       that party's authorized agent having knowledge of the facts, the assessment

       becomes final, and the amount of the assessment is due and payable from

       the party assessed to the commissioner with remittance made payable to

       the treasurer of state. * * *

(Emphasis added.)

       {¶ 28} As noted above, the form by which Senu-Oke requested a hearing stated:

“No objections to the judgment itself will be heard or considered at that hearing.” While

Senu-Oke argues that he raised the affirmative defense of lack of notice of the

assessment at the garnishment hearing, the magistrate apparently concluded that he was

attempting to attack the validity of the lien. The magistrate did not address any alleged

lack of notice of the 2008 notice of assessment. When asked if his documentation was

“all about the taxes for 2006,” Senu-Oke responded affirmatively.          The magistrate

advised Senu-Oke to provide “whatever it is that you feel is indicative that * * * you don’t

owe taxes here.” In her written decision, the magistrate noted that Senu-Oke introduced

evidence establishing that he was not working in Ohio in 2006. She further ordered the

State “to provide an accounting to Judgment Debtor establishing the amount owed,” an

amount already established by the final lien. The trial court found that Senu-Oke sought

to have the tax judgment against him vacated.” We agree. In sustaining the State’s
                                                                                         -18-


objections, the trial court correctly concluded that the magistrate’s decision staying the

garnishment and ordering the clerk to hold the funds until further order was improper.

      {¶ 29} Senu-Oke’s assignment of error is overruled.

      {¶ 30} The judgment of the trial court is affirmed.

                                    .............


WELBAUM, J. and EPLEY, J., concur.




Copies sent to:

Ashton J. Hood
Christine L. Staab
Edwa D Senu-Oke
Hon. Gerald Parker